             Case 6:21-cv-00166 Document 2 Filed 02/23/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


CPC PATENT TECHNOLOGIES PTY LTD.,

              Plaintiff,
                                                 Case No. 6:21-cv-00166
       v.

HMD GLOBAL OY,

              Defendant.


                           CORPORATE DISCLOSURE STATEMENT

       Pursuant to the Federal Rules of Civil Procedure 7.1, Plaintiff CPC Patent Technologies

Pty Ltd. hereby files the following Corporate Disclosure Statement:

       CPC Patent Technologies Pty Ltd. is a wholly-owned subsidiary of Charter Pacific

Corporation Limited, which is an Australian corporation. No publicly held corporation owns

10% or more of its stock.
            Case 6:21-cv-00166 Document 2 Filed 02/23/21 Page 2 of 2




Dated: February 23, 2020                   Respectfully submitted,

                                           /s/ Stewart Mesher
                                           Stewart Mesher
                                           Texas State Bar No. 24032738
                                           K&L GATES LLP
                                           2801 Via Fortuna, Suite #350
                                           Austin, TX 78746
                                           Tel.: (512) 482-6841
                                           Fax: (512) 482-6859
                                           Stewart.Mesher@klgates.com

                                           Elizabeth A. Gilman
                                           Texas State Bar No. 24069265
                                           K&L GATES LLP
                                           1000 Main St., Suite #2550
                                           Houston, Texas 77002
                                           Tel.: (713) 815-7327
                                           Fax: (713) 815-7301
                                           Beth.Gilman@klgates.com

                                           James A. Shimota
                                           (pro hac vice to be filed)
                                           George C. Summerfield
                                           (pro hac vice to be filed)
                                           Dhohyung Kim
                                           (pro hac vice to be filed)
                                           K&L GATES LLP
                                           Suite 3300
                                           70 W. Madison Street
                                           Chicago, IL 60602
                                           Tel.: (312) 807-4299
                                           Fax: (312) 827-8000
                                           Jim.Shimota@klgates.com
                                           George.Summerfield@klgates.com
                                           DK.Kim@klgates.com

                                           ATTORNEYS FOR CPC PATENT
                                           TECHNOLOGIES PTY LTD.




                                       2
